Citation Nr: 1513522	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury, for accrued purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2005.  He died in June 2012.  The appellant is the Veteran's surviving spouse.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2012, August 2013, and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the case has been subsequently transferred to the RO in Los Angeles, California.


REMAND

In her April 2014 substantive appeal, the appellant checked the box indicating that she desired a Board hearing before the Board at the RO.  In statements dated in November 2014, the appellant and her representative requested that the hearing be scheduled as a videoconference hearing before the Board at the Los Angeles RO.  In February 2015, the Veteran's representative submitted a motion, noting that the appellant's hearing request had not been withdrawn.

Based on the foregoing discussion, the RO must schedule the appellant for a videoconference hearing at the Los Angeles RO, pursuant to her outstanding November 2014 request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  


Accordingly, the case is remanded for the following action:

The RO must schedule the appellant for a videoconference hearing, pursuant to her November 2014 request, at the earliest available opportunity.  The RO must notify the appellant and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and must associate a copy of such notice with the claims file.  After the hearing, the claims file must be returned to the Board in accordance with current appellate procedures.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

